COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


BARTLEY JOE REYNOLDS
                                                                 MEMORANDUM OPINION *
v.     Record No. 2823-07-3                                          PER CURIAM
                                                                     APRIL 1, 2008
RED ONION STATE PRISON/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Paul L. Phipps; Lee & Phipps, P.C., on brief), for appellant.

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Deanis L. Simmons, Senior Assistant
                 Attorney General, on brief), for appellee.


       Bartley Joe Reynolds appeals a decision of the Workers’ Compensation Commission

finding he failed to prove that his psychiatric treatment and/or post traumatic stress disorder are

causally related to his compensable November 1, 2005 injury by accident. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Reynolds v. Red

Onion State Prison/Commonwealth of Virginia, VWC File No. 226-01-84 (Nov. 9, 2007). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.